Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 5, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 10, 12, 13, 15, 16, 17, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al., US Patent Application (20140336537), hereinafter “Patel”

Regarding Claim 1 Patel teaches a method for detecting cough sounds from a sound wave Once a comparison has been performed with the cough model, one or more tiers of classification may be used to determine whether the audio signal or portion thereof corresponds with a cough sound in box [Patel para 0052] including the steps of: 
acquiring the sound wave in electronic format An audio signal (e.g., audio stream) may be received as shown in box 210. The audio signal may be represented as an audio spectrogram.[Patel para 0046]; 
applying features extracted from the sound wave the extracted features may be received, for example by the computing system 104 from the cough detecting device [Patel para 0057] to at least two electronic pattern classifiers including a first classifier trained to detect an explosive phase of a cough sound the cough model used in box 225 of FIG. 2 may be developed without using the fourth stage of known coughs (e.g., using only the explosive stage of known coughs) [Patel para 0049] and 
a second classifier trained to detect one or more post-explosive phases of the cough sound. During the fourth stage of the cough reflex, remaining air from the initial impulse may be pushed out of a vocal tract. It is this fourth stage of the cough which may cause coughs to sound different amongst different individuals as the pathological processes in the lungs may determine the characteristics of the sound based on how the lung tissue and vocal resonances are affected. [Patel para 0048]

Regarding Claim 3 Patel teaches everything above (see claim 1). In addition, Patel teaches wherein the first classifier is arranged according to a training that is positive in respect of the explosive phase and negative in respect of portions of the cough sound subsequent to the explosive phase. accordingly, cough models used herein are based only on portions of coughs which are non-specific to users, e.g., the third or explosive stage of a cough. Stages of a cough which may be more likely to be user-specific (e.g. the fourth stage of a cough) may not be used to develop a cough model [Patel para 0049]

Regarding Claim 4 Patel teaches everything above (see claim 3). In addition, Patel teaches including providing a gap between an end of the explosive phase and commencement of said cough sound subsequent to the explosive phase. accordingly, cough models used herein are based only on portions of coughs which are non-specific to users, e.g., the third or explosive stage of a cough. Stages of a cough which may be more likely to be user-specific (e.g. the fourth stage of a cough) may not be used to develop a cough model [Patel para 0049]

Regarding Claim 10 Patel teaches an apparatus for detecting cough sounds of a sound wave Once a comparison has been performed with the cough model, one or more tiers of classification may be used to determine whether the audio signal or portion thereof corresponds with a cough sound in box [Patel para 0052] including: 
a digitizing assembly for digitizing output from a transducer for transducing the sound wave a memory encoded with computer readable instructions that, when executed, cause the at least one processor to receive an audio signal from a microphone, convert at least a portion of the audio into a frequency-based matrix representation, transform the frequency-based matrix into a lesser dimensional matrix using projections from a set of basis vectors in a cough model [Patel para 0017]; 
a feature extraction assembly in communication with the digitizing assembly for extracting a plurality of features from consecutive segments of the sound wave the extracted features may be received, for example by the computing system 104 from the cough detecting device [Patel para 0057];
 a first classifier responsive to the feature extraction assembly trained to recognize an explosive phase of a cough sound the cough model used in box 225 of FIG. 2 may be developed without using the fourth stage of known coughs (e.g., using only the explosive stage of known coughs) [Patel para 0049]; 
a second classifier responsive to the feature extraction assembly trained to recognize one or more post-explosive phases of the cough sound During the fourth stage of the cough reflex, remaining air from the initial impulse may be pushed out of a vocal tract. It is this fourth stage of the cough which may cause coughs to sound different amongst different individuals as the pathological processes in the lungs may determine the characteristics of the sound based on how the lung tissue and vocal resonances are affected. [Patel para 0048]; and a post-classifier cough identification processor arranged to identify the cough sounds based on outputs from the first classifier and the second classifier. the audio signal may be reconstructed based on the stored features using a cough model. Recall a mean and projection scores (e.g., weights) may be received in box 310 [Patel para 0057]

Regarding Claim 12 Patel teaches everything above (see claim 10). In addition, Patel teaches wherein the first classifier and the second classifier comprise first and second neural nets wherein the first neural net is weighted in accordance with positive training to detect the explosive phase and wherein the second neural net is weighted in accordance with positive training to detect the one or more post-explosive phases. accordingly, cough models used herein are based only on portions of coughs which are non-specific to users, e.g., the third or explosive stage of a cough. Stages of a cough which may be more likely to be user-specific (e.g. the fourth stage of a cough) may not be used to develop a cough model [Patel para 0049]

Regarding Claim 13 Patel teaches everything above (see claim 12). In addition, Patel teaches wherein the first neural net is further weighted in accordance with positive training in respect of the explosive phase and negative training in respect of the post-explosive phases. accordingly, cough models used herein are based only on portions of coughs which are non-specific to users, e.g., the third or explosive stage of a cough. Stages of a cough which may be more likely to be user-specific (e.g. the fourth stage of a cough) may not be used to develop a cough model [Patel para 0049]

Regarding Claim 15 Patel teaches everything above (see claim 10). In addition, Patel teaches including a feature extraction assembly arranged to extract mel-frequency cepstral coefficients (MFCCs) from the sound wave. To recognise speech, a reliable, robust and most widely used feature set based on frequency content are cepstral coefficients [Barry page eight]

Regarding Claim 16 Patel teaches everything above (see claim 15). In addition, Patel teaches wherein the feature extraction assembly is arranged to extract MFCCs including a zeroth order MFCC. To recognise speech, a reliable, robust and most widely used feature set based on frequency content are cepstral coefficients [Barry page eight]

Regarding Claim 17 Patel teaches everything above (see claim 16). In addition, Patel teaches wherein the feature extraction assembly is further arranged to extract a log-energy feature of the sound wave. Cepstral coefficients are the coefficients of the Fourier transform representation of the log magnitude spectrum. [Barry page eight]

Regarding Claim 21 Patel teaches everything above (see claim 10). In addition, Patel teaches including a cough flagger assembly that is responsive to the post-cough identification processor, wherein the cough flagger assembly is arranged to record portions of the sound wave identified to contain cough sounds. the audio signal may be reconstructed based on the stored features using a cough model. Recall a mean and projection scores (e.g., weights) may be received in box 310 [Patel para 0057]

Regarding Claim 23 Patel a method for detecting cough sounds from a sound wave including the steps of: applying features extracted from the sound wave to an electronic pattern classifier, the pattern classifier being configured to detect an explosive phase of a cough sound; one or more post-explosive phases of the cough sound; and the presence of a non-cough event; and deeming a cough to be detected taking into account signals from the electronic pattern classifier corresponding to detection of the explosive phase, the one or more post-explosive phases and the presence of a non-cough event.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 7, 8,11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel and further in view of BARRY, Samantha J., et al., “The automatic recognition and counting of cough,” Cough, Biomed Central, London, GB, vol. 2, no. 1, September 28, 2006, hereinafter “Barry”

Regarding Claim 2 Patel teaches everything above (see claim 1). In addition, Patel does not teach but Barry teaches including applying the features extracted from the sound wave to the second classifier only after the first classifier has classified features of the sound wave as an explosive phase of the cough sound. Instead of classifying single patterns, HACC classifies complete sound events. The Pk values for all test patterns belonging to the sound event are summed yielding a sum of probabilities I.pk for each class k. The sound event is classified as a member of the class with the largest I.P [Barry page four]


Patel discloses a principal component analysis (PCA) to detect cough sounds in an audio stream. Comparison of all or portions of the audio stream with a cough model may be conducted. The cough model may include a number of basis vectors may be based on initial portions of known coughs. The initial portions may be non-user specific, and accordingly the cough model may be used to detect coughs across individuals. Moreover, examples of the present invention may reconstruct the cough sounds from stored features such that the cough sounds are reconstructed but the reconstruction techniques used may be insufficient to reconstruct speech sounds that may also have been recorded, which may increase user privacy.
Barry discloses a method has been developed for the automatic recognition and counting of coughs in sound recordings. Cough recordings have been undertaken for many years but the analysis of cough frequency and the temporal relation to trigger factors have proven problematic. Because cough is episodic, data collection over many hours is required, along with real-time aural analysis which is equally time-consuming.
	Prior to the effective date of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Patel and Barry I the art of sound detection and primarily cough analysis.  Barry provides a method of collecting and analyzing data from sound recordings and real time sound to determine features of said recordings and their durations during a cough.

Regarding Claim 7 Patel teaches everything above (see claim 1). In addition, Patel does not teach but Barry teaches wherein the features include features corresponding to mel-frequency cepstral coefficients of the sound wave. To recognise speech, a reliable, robust and most widely used feature set based on frequency content are cepstral coefficients [Barry page eight]

Regarding Claim 8 Patel and Barry teaches everything above (see claim 7). In addition, Barry teaches wherein the features further include a feature corresponding to log-energy of the sound wave. Cepstral coefficients are the coefficients of the Fourier transform representation of the log magnitude spectrum. [Barry page eight]

Regarding Claim 11 Patel teaches everything above (see claim 10). In addition, Patel does not teach but Barry teaches wherein the post-classifier cough identification processor is arranged to respond to an output from the second classifier subsequent to the output from the first classifier indicating detection of the explosive phase of the cough sound. Instead of classifying single patterns, HACC classifies complete sound events. The Pk values for all test patterns belonging to the sound event are summed yielding a sum of probabilities I.pk for each class k. The sound event is classified as a member of the class with the largest I.P [Barry page four]

Regarding Claim 19 Patel teaches everything above (see claim 10). In addition, Patel does not teach but Barry teaches wherein the cough identification processor is responsive to the comparators for identifying the cough sounds. Instead of classifying single patterns, HACC classifies complete sound events. The Pk values for all test patterns belonging to the sound event are summed yielding a sum of probabilities I.pk for each class k. The sound event is classified as a member of the class with the largest I.P [Barry page four]

Claim 6, 9, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel and further in view of Abeyratne et al., US Patent Application (20150073306), hereinafter “Abeyratne”

Regarding Claim 6 Patel teaches everything above (see claim 3). In addition, Patel does not teach but Abeyratne teaches wherein the first and second classifiers comprise neural nets having a single hidden layer. We show the structure of TDDN in FIG. 3. It comprised of an input layer, a hidden layer, and an output layer. In TDNN, we used d successive feature vectors of the matrix `to classify a sub-block as a CG/NG class. To classify the next sub-block, we shifted the input by a sub-block the right, and used the next group of feature vectors. [Abeyratne para 0118]

Patel discloses a principal component analysis (PCA) to detect cough sounds in an audio stream. Comparison of all or portions of the audio stream with a cough model may be conducted. The cough model may include a number of basis vectors may be based on initial portions of known coughs. The initial portions may be non-user specific, and accordingly the cough model may be used to detect coughs across individuals. Moreover, examples of the present invention may reconstruct the cough sounds from stored features such that the cough sounds are reconstructed but the reconstruction techniques used may be insufficient to reconstruct speech sounds that may also have been recorded, which may increase user privacy.
Abeyratne discloses a method of operating a computational device to process patient sounds, the method comprises the steps of: extracting features from segments of said patient sounds; and classifying the segments as cough or non-cough sounds based upon the extracted features and predetermined criteria; and presenting a diagnosis of a disease related state on a display under control of the computational device based on segments of the patient sounds classified as cough sounds.	Prior to the effective date of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Patel and Abeyratne in the art of sound detection and primarily, cough analysis.  Abeyratne provides a method of collecting and analyzing data from sound recordings and real time sound using nuearal nets to extract features of the sound waves.

Regarding Claim 9 Patel teaches everything above (see claim 3). In addition, Patel does not teach but Abeyratne teaches wherein the first and second classifiers comprise time delay neural nets. we used the particular form of an ANN known as a Time Delay Neural Network (TDNN) [26] that has found success in speech recognition applications. TDNN is capable of classifying data sub-blocks s.sub.k[n] discounting temporal translations [26] of the input feature set. [Abeyratne para 0117]

Regarding Claim 20 Patel teaches everything above (see claim 10). In addition, Patel does not teach but Abeyratne teaches wherein the cough sound identifier includes an RMS power estimator for estimating the RMS power of segments of the sound wave wherein the cough identification processor is arranged to identify the cough sounds taking into account output from the RMS power estimator. We measured the performance of the filter by computing the signal to ratio [SNR], …where R.sub.s and R.sub.b are respectively the root mean square (rms) value of signal s[n] and the background noise b[n]. [Abeyratne para 0102]

Regarding Claim 22 Patel teaches everything above (see claim 12). In addition, Patel does not teach but Abeyratne teaches wherein the first and second neural nets comprise time delay neural nets for processing a sequence of time delayed feature vectors emanating from the feature extraction assembly. we used the particular form of an ANN known as a Time Delay Neural Network (TDNN) [26] that has found success in speech recognition applications. TDNN is capable of classifying data sub-blocks s.sub.k[n] discounting temporal translations [26] of the input feature set. [Abeyratne para 0117]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694